Mr. Justice GRIER.
This appeal must be dismissed. Selah Chamberlain is, in fact, both appellant and appellee. By the intervention of a friend he has purchased the debt demanded by Cleveland in his bill, and now carries on a pretended controversy by counsel, chosen and paid by himself, and on a record selected by them, for the evident purpose of obtaining a decision injurious to the rights and interests of third parties.
There is no material difference between this cáse and that of Lord vs. Veazie, (8 How., 254,) when the whole proceeding was justly rebuked by the. court as “in contempt of the court, and highly reprehensible.” That case' originated in a collusion between the parties. In this case the appellee, who was a judgment-creditor of the La Crosse'and Milwaukie railroad, filed his bill to set aside a fraudulent conveyance of the debtors’ property made to the appellant, and other fraudulent conveyances of their lands made to certain directors of the company, who were also made parties respondent. The case was prosecuted with vigor by the complainant till a decrée.was obtained, (on the 11th of February, 1859,) setting aside the various assignments, and the case “ committed to a master to ascertain and report the annual income of the several lots described in the bill,” &c. This was not a final decree. Nevertheless, an appeal was' permitted to be entered by Chamberlain on 12th of February, 1859. But the record was not brought up to this court for a year and a half) nor so long as there were parties litigant who had adverse interests. About a month after the decree was entered, Chamberlain became .the equitable owner of Cleveland’s judgment, and the “domims litis" on both sides. *426He then agreed to pay counsel who appeared for Cleveland, the appellee, but, for anything that appears, without the knowledge of the counsel, who, in July, 1860, entered a discontinuance as to the parties, against whom a decree had not been entered.
It is plain that this is no adversary proceeding, no controversy between the appellant and the nominal appellee. It differs from the-case just cited in this alone, that there both parties colluded to get up an agreed case for the opinion of this court; here, Chamberlain becomes the sole party in interest on both sides, makes up a record, and has a case made to suit himself, in order that he may obtain an opinion of this court, affecting the rights and interest of persons not parties to the pretended controversy.
We repeat, therefore, what -was said by the court in that .case: “Any attempt, by a mere colorable dispute, to obtain the opinion of the court upon a question of law, which a party desires to know for his own interest or his own purposes, when there is no real and substantial controversy between those who appear as adverse parties to the suit, is an abuse which courts of justice have always reprehended, and treated as a punishable contempt of court.”
It is but proper to say, that the counsel who have been employed in the case are entirely acquitted of any participation in the purposes of the party.
.-This case came on'to be argued on the transcript of the ree- • ord from the Circuit Court of the United States for the . district of Wisconsin; and it appearing to the court here, from affidavits and other evidence filed in this case in behalf of persons not parties to this suit, that this appeal is not conducted by parties having adverse interests, but for the purpose of obtaining a decision of this court, to affect -the interests of persons not parties — it is therefore now here ordeied and adjudged by this court, that the appeal in this case be and the same is hereby dismissed, with costs.